Name: Decision No 1/98 of 30 June 1998 of the Committee set up by Article 18 of the Dublin Convention of 15 June 1990, concerning provisions for the implementation of the Convention
 Type: Decision
 Subject Matter: international security;  international law;  European construction;  EU institutions and European civil service
 Date Published: 1998-07-14

 Avis juridique important|41998D0451Decision No 1/98 of 30 June 1998 of the Committee set up by Article 18 of the Dublin Convention of 15 June 1990, concerning provisions for the implementation of the Convention Official Journal L 196 , 14/07/1998 P. 0049 - 0050DECISION No 1/98 of 30 June 1998 of the Committee set up by Article 18 of the Dublin Convention of 15 June 1990, concerning provisions for the implementation of the Convention (98/451/CMS)THE COMMITTEE set up by Article 18 of the Convention determining the State responsible for examining applications for asylum lodged in one of the Member States of the European Communities, signed in Dublin on 15 June 1990 (1) (hereinafter referred to as 'the committee` and 'the Convention` respectively),HAVING REGARD to Article 18(1) and (2) of the Convention,WHEREAS it is necessary to supplement Decision No 1/97 of the committee of 9 September 1997 concerning provisions for the implementation of the Convention (2), in order to ensure the effective implementation thereof;WHEREAS, in particular, the use of information on the ways and means asylum seekers enter the European Union in determining the State responsible under the Convention should be clarified;WHEREAS the exchange of fingerprint data between Member States, in accordance with their national law, is a useful mechanism for confirming identity and identifying the Member State of arrival in the European Union in support of the operation of the Convention;WHEREAS the development of practical cooperation between the Member States would facilitate implementation of the Convention,HAS DECIDED AS FOLLOWS:Article 1 Information on ways and means asylum seekers enter the European Union 1. Subject to paragraph 2, when making and examining applications under Article 11 of the Convention, the Member States concerned should be prepared together to take account, in appropriate cases, of relevant information from reliable and verifiable sources on the ways and means asylum seekers enter the European Union.2. It is understood that the information referred to in paragraph 1 is not in itself sufficient to determine the responsibility and the competence of a Member State under the Convention, but it may contribute to the evaluation of other indications relating to the individual asylum seeker.3. Member States shall ensure that information obtained about the ways and means asylum seekers enter the European Union is made available promptly to officials responsible for making and examining applications under Article 11 of the Convention.Article 2 Exchange of fingerprints under Article 15 of the Convention 1. Without prejudice to any provisions in the Convention or in other decisions of the committee, each Member State may request fingerprint information under Article 15(2) of the Convention from another Member State where there are reasons to do so in pursuance of the objectives stated in Article 15(1) thereof.2. The provision of fingerprint information in response to requests made pursuant to paragraph 1 shall be subject to the national law of the requested Member State and to the principles of data protection applicable in the European Union.Article 3 Applications to assume responsibility Applications under Article 11 of the Convention shall contain all the information available to the Member State making the application which is necessary for determining responsibility for examining the asylum application.Article 4 Liaison and cooperation 1. Each Member State shall take such steps as are necessary, in particular by means of visits, where practicable, to ensure that close working relationships are maintained between its own officials and officials in other Member States who are responsible for carrying out functions in relation to the Convention and with whom it has significant dealings.2. Where possible and where mutually beneficial to do so, each Member State should exchange liaison officers with other Member States, with a view to improving communication links.3. A handbook for practitioners of the Convention shall be prepared, distributed, updated and supplemented by the General Secretariat of the Council of the European Union. The handbook shall contain such information as would be helpful to practitioners. Its contents shall be kept under regular review.Article 5 Entry into force This Decision shall enter into force on the day of its publication in the Official Journal.Done at Brussels, 30 June 1998.For the CommitteeThe ChairmanJ. STRAW(1) OJ C 254, 19. 8. 1997, p. 1.(2) OJ L 281, 14. 10. 1997, p. 1.